DETAILED ACTION
1.	This office action is a response to amendments submitted on 07/19/2016. 
2.	Applicant's arguments filed with respect to claims have been considered but they are not moot in view of the new ground of rejection below. 
3. 	Claims 1-7 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by Lipo et al. (US 6242884 B1) in view of Welchko et al. (US 20060164028 A1).
In regards to claim 1, Lipo shows an electric motor driving system (Figs. 12 and 14) to control driving of a motor (20) that includes multiple windings of two or more phases each having open ends (i.e. dhysical arrangement of the dual stator windings, a first, two-pole winding abc and a second, six-pole winding xyz, Fig. 14), the electric motor driving system comprising: 
a first inverter (i.e. 31) connected to a first power supply (DC power supply) at a first end of the first inverter (across DC bus lines 100 and 101) to receive a direct current power from the first power supply, the first inverter (31) including at least two switching elements (i.e. S1-S3; S7-S9)  connected to the open ends of the windings (a-c) at a second end of the first inverter (31), respectively;

a main control unit (i.e. constituted of all control element within control system shown in Fig. 12) including: 
 	a first inverter control circuit (i.e. combination of elements 70-84) and to receive a torque instruction (i.e. torque command input T*, T1*) from an outside of the electric motor driving system and generate a first voltage instruction (i.e. voltage by means of current commands i*a-i*c to PWM inverter 81) based on the torque instruction (i.e. i*qs), the first voltage instruction being output to the first inverter (81), and 
 	a second inverter control circuit (i.e. combination of elements 70’-84’) to receive a torque instruction (i.e. torque command input T*, T2*) from an outside of the electric motor driving system and generate a second voltage instruction (i.e. voltage by means of current commands i*x-i*z to PWM inverter 81) based on the torque instruction, the second voltage instruction being output to the second inverter (81’), and 
wherein the electric motor system controls a current vector of each of the first and second inverters to be common (control system shown in Fig. 12 is a vector controller “V/f method”, the vector control operation is divided into two operating regions), 
Lipo does not explicitly show a first and second voltage instructions to inverters, an electric power controller included in at least one of the first inverter control circuit and the second inverter control circuit to receive a target electric power instruction from an outside of the electric motor 
However, Welchko further shows a double-ended inverter system for a vehicle having a load (20), a first/second energy sources (6 ad 18), and first and second inverters (100 and 200) adapted to drive the load with a first and second voltage instructions (i.e. see vectors instructions Vdq, Vd11, Vdq2, Figs. 3-4), an electric power controller included in at least one of the first inverter control circuit and the second inverter control circuit to receive a target electric power instruction from an outside of the electric motor driving system (i.e. Controller 300 is responsive to commands and demand received from the driver of the vehicle 306 “i.e. accelerator pedal” and provides commands to first section 100 and second section 200. hrough proper control of the output voltage and load current of first section 100 and second section 200, controlled power flow between primary energy source 16 and secondary energy source 18 is achieved. Another input will be needed to determine the power split between primary energy source 16 and secondary energy source 18. This would come from some higher level vehicle system controller which is regulating the state of charge of secondary energy source 18, see pars. 7, 23-25), -2-Application No. 16/360,531 
the current vector (i.e. idq) being composed of a current amplitude and a current phase (pars. 24 and Figs. 3-4), and 
wherein the electric power controller changes voltage vectors of the first and second inverters (100 and 200) while maintaining the sum of the voltage vectors and a total electric power 
Thus, given the teaching of Welchko, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Lipo to control and mange power consumption by power demand from both inverter system to be balanced, consequently improving the system reliability and efficacy by reducing system losses.
Allowable Subject Matter
6.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claim 7 is allowed.

9.	The closest prior arts disclosed above under this office action are the closest prior art disclosed.
However, regarding Claim 7, the prior arts disclosed above do not teach or fairly suggest alone or in combination “generating a second voltage instruction including a dq axes voltage instruction to control the second inverter based on the torque instruction by conducting feed-forward control by calculating a prescribed calculation formula; calculating a value of adjustment of the second voltage instruction based on the target electric power instruction, the first voltage instruction, and the second voltage instruction; controlling the second inverter based on the sum of the second voltage instruction and the value of adjustment of the second voltage instruction; and in response to a change in electric power of the second inverter to a prescribed level after performing the feed-forward control, executing feedback control on the first voltage instruction to generate electric power in the first inverter, thereby  allocating electric power of the first and second electric power supplies to the first inverter and the second inverter and preventing depletion of a state of charge (SOC) in an applicable one of the first and second electric power supplies while rendering an actual torque following the torque instruction”.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am - 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837